Citation Nr: 0734294	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to May 16, 1995, for 
the award of a total disability evaluation for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, and from July 1947 to April 1948.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which, in pertinent part, 
denied entitlement to an effective date earlier than December 
16, 1999, for the award of a total disability benefit due to 
unenployability.  A July 2005 Board decision determined that 
the criteria for the assignment of an effective date of May 
16, 1995, for a TDIU had been met.  

This claim was remanded by the Board in January 2004, July 
2005, and August 2006.  

In December 2003, a Veterans Law Judge granted a December 
2003 motion to advance the case on the Board's docket.

The Board also observes that the August 2006 Board decision 
and remand included a comprehensive discussion of the 
procedural history of this case.  


FINDINGS OF FACT

1.  From March 16, 1972, to July 22, 1991, the severity of 
the veteran's single service-connected disability, post-
traumatic stress disorder (PTSD), was rated as zero percent 
disabling; from July 23, 1991, to March 29, 1995, the 
disorder was rated 50 percent disabling; and since March 30, 
1995, the disorder has been evaluated as being 70 percent 
disabling.  

2.  The veteran submitted a claim for TDIU on December 16, 
1999.  


3.  In a June 2000 rating decision, the RO granted 
entitlement to a TDIU effective from December 16, 1999.  

4.  In an April 2001 decision, the RO determined that an 
effective date earlier than December 16, 1999, was not 
warranted.  The veteran appealed.  

5.  In a July 2005 decision, the Board revised the effective 
date for the TDIU grant to May 16, 1995.  

6.  The veteran is not shown to have been precluded from 
following a substantially gainful occupation due to his 
single service-connected disability (PTSD) alone before May 
16, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 16, 1995, 
for assignment of a TDIU, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 
20.302, 20.1100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  See May 2002 statement of the 
case.  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  The veteran has also been 
provided notice of the type of evidence necessary to 
establish an effective date for the claim on appeal.  See 
March 2006 correspondence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Unlike many questions subject to appellate review, the claim 
for an earlier effective date, by its very nature, has a 
somewhat limited focus.  The central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, the 
Board finds that evidence of record sufficient to decide the 
claim.

Factual Basis

The report of an October 1991 VA fee-basis psychiatric 
examination shows that PTSD was diagnosed.  The report did 
not mention whether or not the veteran was employed.  

Service connection was granted for PTSD in March 1992.  A 50 
percent rating was assigned from July 23, 1991.  On July 23, 
1991, the veteran essentially filed a claim for service 
connection for PTSD.  

The report of a VA PTSD examination dated May 16, 1995, shows 
that the veteran had been previously examined in October 
1991.  PTSD was diagnosed, and the examiner opined that the 
veteran was unemployable due to the symptomatology associated 
with his PTSD.  

A RO decision of September 1995 found that a 70 percent 
disability was warranted for PTSD, effective from March 30, 
1995.  March 30, 1995, is noted to be the day that several 
letters were received by VA from various people who claimed 
to know the veteran, and who commented on the severity of his 
PTSD.  

A January 1998 VA PTSD examination report, in showing that 
PTSD was diagnosed, also notes that the veteran retired in 
1971 at the age of 55.  He reported doing "odd jobs" 
thereafter.

The report of a VA mental disorders examination dated in 
February 1999 shows that PTSD was diagnosed.  The veteran 
informed the examiner that he had not worked in the past 10 
years.

The veteran submitted a claim for TDIU and for an increased 
rating for PTSD on December 16, 1999.  

In a June 2000 rating decision, the RO granted entitlement to 
a TDIU effective from December 16, 1999.  

In an April 2001 decision, the RO determined that an 
effective date earlier than December 16, 1999, for 
entitlement to a TDIU was not warranted.  The veteran 
perfected an appeal.  

The Board, in July 2005, determined that the criteria for the 
assignment of an effective date of May 16, 1995, for a TDIU 
had been met.  The Board found that the medical findings set 
out as part of a May 16, 1995VA PTSD examination that the 
veteran was permanently unemployable due to his service-
connected PTSD, reasonably raised a claim of entitlement to a 
TDIU, one that had remained pending and unadjudicated since 
that time.  A September 2005 RO decision implemented the 
Board's July 2005 action.  

The Board, in August 2006, determined that the criteria for 
the assignment of an effective date of March 16, 1972, for 
the award of service connection for PTSD had been met.  The 
Board remanded for the RO's consideration the matter of what 
rating was warranted for PTSD for the period from March 16, 
1972, to July 22, 1991.  The RO, in September 2006, found 
that a noncompensable rating was to be assigned for the PTSD 
from March 16, 1972.  The veteran is not shown to have 
expressed disagreement with this decision.  

Laws and Regulations

The veteran's service-connected PTSD has been rated under 38 
C.F.R. § 4.132, Diagnostic Code (Code) 9411.  During the 
course of this appeal the regulations for rating psychiatric 
disabilities were revised by regulatory amendment effective 
November 7, 1996.  See 61 Fed. Reg. 52695- 52702 (1996).  In 
VAOPGCPREC 7-2003, the VA General Counsel held that in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for Veterans Claims overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant).  The General Counsel concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder was premised upon actual symptomatology, as it 
affected social and industrial adaptability.  38 C.F.R. § 
4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

Under the old schedular criteria, a 50 percent rating was 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in his ability 
to obtain or retain employment.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Code 9411 (1996).

Each of the three criteria for a 100 percent rating under 
Diagnostic Code 9411 is an independent basis for granting a 
100 percent rating under the previous criteria.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 50 percent evaluation is indicated 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is indicated where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2007).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  Here, the veteran has one service-connected 
disability, PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).



Analysis

As noted, the veteran initially made a claim for TDIU 
benefits, as well as a claim of entitlement to an increased 
rating for PTSD, on December 16, 1999.  The RO awarded TDIU 
benefits as part of a June 2000 rating decision, assigning an 
effective date of December 16, 1999.  

The Board, in July 2005, finding that medical findings set 
out as part of a May 16, 1995 VA PTSD examination reasonably 
raised a claim of entitlement to a TDIU, assigned an 
effective date for a TDIU of May 16, 1995 based on medical 
evidence o unemployability.  

From the evidence of record, which includes all identified 
sources, it is not ascertainable that the veteran was 
unemployable due to service-connected disabilities alone 
prior to May 16, 1995.  First, while the earliest post-
service treatment records of evidence in the veteran's claim 
files date from 1991, the first medical opinion of record 
which goes to the question of the veteran's employability is 
found as part of a May 16, 1995, VA PTSD examination, wherein 
the examiner commented that the veteran was unemployable due 
to the symptomatology associated with his PTSD.  While an 
October 1991 VA fee-basis psychiatric examination included a 
diagnosis of PTSD, the report of examination made no mention 
of any employment-related comment/opinion.  Moreover, while 
the veteran in subsequent statements reported retiring from 
work in 1971, there is no medical evidence showing that PTSD 
alone precluded employment prior to May 16, 1995.

In summary it is not ascertainable that prior to May 16, 
1995, that the veteran was unemployable due to service 
connected disabilities alone.  While the Board found in 
August 2006 that an effective date of March 16, 1972, for the 
grant of service connection for PTSD, was appropriate, the 
evidence of record for the period between March 16, 1972 and 
May 15, 1995, clearly does not contain clinical evidence to 
support a finding of unemployability at any time before May 
16, 1995.  

Accordingly, entitlement to an effective date prior to May 
16, 1995, for an award of a total disability evaluation based 
on individual unemployability due to PTSD alone is denied.  
38 C.F.R. § 3.400.  


ORDER

An effective date earlier prior to May 16, 1995, for the 
award of TDIU is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


